DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 06/17/2022, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1, 5, 9, and 13 are currently amended.

Response to Argument
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102 and 103, the Applicant argues, see Pg. 11, 1st Para., that Pfaff requires using an MPM-list, which is not the claimed candidate MIP mode list, and such teaching does not have advantages of the claimed technology including (1) not using any “MPM” list such that it reduces computing complexity; (2) at the decoding side, no need to handle computation related to “MPM” list.
Examiner cannot concur. The cited section 1.9 and 1.10 of Pfaff teaches the harmonization of the use of MIP with MPM. Thus MIP mode and the associated MIP list are indeed taught to be used in such coding approach, and there is no intention of treating MPM as MIP. In addition, no mentioning of MPM and/or its exclusion is ever found from the recited subject matter, let alone any advantages or any related claimed structures contended by the Applicant.
The Applicant also argues, see Pg. 11, 1st Para. and Pg. 12, 2nd Para., that no teaching of candidate MIP mode list constructed based on a size type of a current block in Pfaff and Chiang.
Examiner cannot concur, and direct the Applicant’s attention to cited disclosure in section 1.1, wherein a MIP mode is determined based on a MIP list, e.g. S0 S1 S2, constructed based on a size type of a current block, e.g. 4x4, 4x8, 8x4, 8x8, or any other size types. Chiang provides similar teaching in cited Para. [0070], wherein the different number of candidates of MIP modes are represented by the possible N different matrices in each of the three different matrix sets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaff (“CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2)”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019, IDS submitted 12/28/2021).

Regarding claim 1, Pfaff discloses a picture prediction method, applied to an encoder, the method comprising (Pfaff; Abstract, Heading “1 Test CE3-4.1”. A video coding system is used to perform ALWIP/MIP.): 
setting a value of a Matrix-based Intra Prediction (MIP) mode parameter to be for indicating a MIP mode is used and signalling the value of the MIP mode parameter in a bitstream if a MIP mode is used for a current block to determine an intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is set and transmitted in a bitstream to indicate an ALWIP/MIP mode being used for an ALWIP/MIP being for a current block to determine an intra prediction value.); 
determining the MIP mode of the current block, and determining prediction values of a luma component and a chroma component corresponding to the current block according to the MIP mode (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “Adapted MPM-list derivation for conventional luma and chroma intra-prediction modes”. An ALWIP/MIP mode is determined for obtaining intra prediction values of a luma block and a chroma block corresponding to a current block in accordance with an ALWIP/MIP..),
wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.); and 
signalling the MIP mode of the current block in the bitstream (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A flag of an AWLIP/MIP mode is sent for a current block in a bitstream.).

Regarding claim 2, Pfaff discloses setting the value of the MIP mode parameter to be for indicating the MIP mode is not used and signalling the value of the MIP mode parameter in the bitstream if the MIP mode is not used for the current block to determine the intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is set and transmitted in a bitstream to indicate an ALWIP/MIP mode not being used for an ALWIP/MIP not being for a current block to determine an intra prediction value.).

Regarding claim 3, Pfaff discloses using one or more syntax units in the bitstream to indicate the MIP mode parameter (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A syntax value of a flag is used and transmitted in a bitstream.).

Regarding claim 4, Pfaff discloses the syntax units are comprised in one or more data units of the following data units in a bitstream: a data unit comprising the current block, a slice header information data unit, a picture header information data unit, a Picture Parameter Set, a Sequence Parameter Set, and an Adaptive Parameter Set (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. Syntax elements are in at least one of the following data units in a bitstream: current block/PU, slice header, picture header, PPS, SPS, and APS.).

Regarding claim 5, Pfaff discloses the determining the MIP mode of the current block comprises: determining the size type of the current block; (Pfaff; Heading “1.1 Description of the method”. An ALWIP/MIP mode is determined for a current block in accordance with the determining of a size type of a current block.) 
constructing the candidate MIP mode list based on the size type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with a size type.); and 
determining the MIP mode of the current block from the candidate MIP mode list (Pfaff; “1.1 Description of the method”. An ALWIP/MIP mode of a current block is determined from a candidate ALWIP/MIP mode list.).

Regarding claim 6, Pfaff discloses the constructing the candidate MIP mode list based on the size type comprises: constructing the candidate MIP mode list according to 16 MIP modes when the size type of the current block is a first type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4.); 
constructing the candidate MIP mode list according to 8 MIP modes when the size type of the current block is a second type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4.); 
constructing the candidate MIP mode list according to 6 MIP modes when the size type of the current block is a third type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).

Regarding claim 7, Pfaff discloses the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8, or the width of the current block is equal to 8 and the height is equal to 4, or the width of the current block is equal to 4 and the height is equal to 8 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 8, Pfaff discloses the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8 or one of the width and the height of the current block is equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as a third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 9, Pfaff discloses a picture prediction method, applied to a decoder, the method comprising (Pfaff; Abstract, Heading “1 Test CE3-4.1”. A video coding system is used to perform ALWIP/MIP.): 
parsing a bitstream and determining a Matrix-based Intra Prediction (MIP) mode parameter of a current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode being used.); 
parsing the bitstream, determining a MIP mode of the current block and determining prediction values of a luma component and a chroma component corresponding to the current block according to the MIP mode if a value of the MIP mode parameter indicates that the MIP mode is used for the current block to determine an intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “Adapted MPM-list derivation for conventional luma and chroma intra-prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode being used for an ALWIP/MIP being for a current block to determine an intra prediction value. An ALWIP/MIP mode is determined for obtaining intra prediction values of a luma block and a chroma block corresponding to a current block in accordance with an ALWIP/MIP.),
wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).

Regarding claim 10, Pfaff discloses after parsing the bitstream and determining the MIP mode parameter of the current block, the method further comprises: determining that the MIP mode is not used for the current block if the value of the MIP mode parameter indicates that the MIP mode is not used for the current block to determine the intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode not being used for an ALWIP/MIP not being for a current block to determine an intra prediction value.).

Regarding claim 11, Pfaff discloses using one or more syntax units in the bitstream to indicate the MIP mode parameter (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A syntax value of a flag is used and transmitted in a bitstream.).

Regarding claim 12, Pfaff discloses the syntax units are comprised in one or more data units of the following data units in a bitstream: a data unit comprising the current block, a slice header information data unit, a picture header information data unit, a Picture Parameter Set, a Sequence Parameter Set, and an Adaptive Parameter Set (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. Syntax elements are in at least one of the following data units in a bitstream: current block/PU, slice header, picture header, PPS, SPS, and APS.).

Regarding claim 13, Pfaff discloses the parsing the bitstream and determining the MIP mode of the current block comprises: parsing the bitstream to obtain a MIP mode index number of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. An ALWIP/MIP index is decoded/determined for a current block; 
determining the size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with a size type, wherein a size/size type of a current block is determined.); and 
determining a MIP mode indicated by the MIP mode index number from a candidate MIP mode list corresponding to the size type as the MIP mode of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “1.1 Description of the method”. An ALWIP/MIP mode of a current block is determined by an ALWIP/MIP index from a candidate ALWIP/MIP mode list in accordance with a size/size type of a current block.).

Regarding claim 14, Pfaff discloses constructing the candidate MIP mode list according to 16 MIP modes when the size type of the current block is a first type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4.); 
constructing the candidate MIP mode list according to 8 MIP modes when the size type of the current block is a second type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4.); 
constructing the candidate MIP mode list according to 6 MIP modes when the size type of the current block is a third type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).

Regarding claim 15, Pfaff discloses the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4.);  
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8, or the width of the current block is equal to 8 and the height is equal to 4, or the width of the current block is equal to 4 and the height is equal to 8 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 16, Pfaff discloses the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8 or one of the width and the height of the current block is equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 17, Pfaff discloses an encoder comprising a first processor and a first memory in which instructions executable for the first processor are stored, and when the instructions are executed by the first processor (Pfaff; Abstract, Heading “1 Test CE3-4.1”, “1.11 Experiment results”. A video coding (encoding/decoding) system uses at least a processing component and a memory component), the method according to claim 1 is implemented (Pfaff; See remarks regarding claim 1above.).

Regarding claim 18, Pfaff discloses a decoder comprising a second processor and a second memory in which instructions executable for the second processor are stored, and when the instructions are executed by the second processor (Pfaff; Abstract, Heading “1 Test CE3-4.1”, “1.11 Experiment results”. A video coding (encoding/decoding) system uses at least a processing component and a memory component), the method according to claim 9 is implemented (Pfaff; See remarks regarding claim 9 above.).

Regarding claim 19, Pfaff discloses a non-transitory computer readable storage medium storing a computer program (Pfaff; Abstract, Heading “1 Test CE3-4.1”, “1.11 Experiment results”. A video coding (encoding/decoding) system uses at least a processing component and a memory component.), wherein the method according to claim 1 is implemented when the computer program is executed by a processor (Pfaff; See remarks regarding claim 1 above.).

Regarding claim 20, Pfaff discloses a non-transitory computer readable storage medium storing a computer program (Pfaff; Abstract, Heading “1 Test CE3-4.1”, “1.11 Experiment results”. A video coding (encoding/decoding) system uses at least a processing component and a memory component.), wherein the method according to claim 9 is implemented when the computer program is executed by a processor (Pfaff; See remarks regarding claim 9 above.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (“CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2)”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019, IDS submitted 12/28/2021) in view of Chiang (US Pub. 20200322623 A1).

Regarding claim 1, Pfaff discloses a picture prediction method, applied to an encoder, the method comprising (Pfaff; Abstract, Heading “1 Test CE3-4.1”. A video coding system is used to perform ALWIP/MIP.): 
setting a value of a Matrix-based Intra Prediction (MIP) mode parameter to be for indicating a MIP mode is used and signalling the value of the MIP mode parameter in a bitstream if a MIP mode is used for a current block to determine an intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is set and transmitted in a bitstream to indicate an ALWIP/MIP mode being used for an ALWIP/MIP being for a current block to determine an intra prediction value.); 
determining the MIP mode of the current block, and determining prediction values of a luma component and a chroma component corresponding to the current block according to the MIP mode (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “Adapted MPM-list derivation for conventional luma and chroma intra-prediction modes”. An ALWIP/MIP mode is determined for obtaining intra prediction values of a luma block and a chroma block corresponding to a current block in accordance with an ALWIP/MIP..),
wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.); and 
signalling the MIP mode of the current block in the bitstream (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A flag of an AWLIP/MIP mode is sent for a current block in a bitstream.).
Chiang further teaches wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Pfaff to adapt aa different ALWIP/MIP matrix determination approach, by incorporating Chiang’s teaching wherein different sets of MIP matrices are determined using different size types of a block, for the motivation to perform video coding using ALWIP modes and secondary transforms (Chiang; Abstract.).

Regarding claim 2, modified Pfaff teahces setting the value of the MIP mode parameter to be for indicating the MIP mode is not used and signalling the value of the MIP mode parameter in the bitstream if the MIP mode is not used for the current block to determine the intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is set and transmitted in a bitstream to indicate an ALWIP/MIP mode not being used for an ALWIP/MIP not being for a current block to determine an intra prediction value.).

Regarding claim 3, modified Pfaff teahces using one or more syntax units in the bitstream to indicate the MIP mode parameter (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A syntax value of a flag is used and transmitted in a bitstream.).

Regarding claim 4, modified Pfaff teahces the syntax units are comprised in one or more data units of the following data units in a bitstream: a data unit comprising the current block, a slice header information data unit, a picture header information data unit, a Picture Parameter Set, a Sequence Parameter Set, and an Adaptive Parameter Set (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. Syntax elements are in at least one of the following data units in a bitstream: current block/PU, slice header, picture header, PPS, SPS, and APS.).

Regarding claim 5, while Pfaff already discloses the determining the MIP mode of the current block comprises: determining a size type of the current block; (Pfaff; Heading “1.1 Description of the method”. An ALWIP/MIP mode is determined for a current block in accordance with the determining of a size type of a current block.) 
constructing a candidate MIP mode list based on the size type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with a size type.); and 
determining the MIP mode of the current block from the candidate MIP mode list (Pfaff; “1.1 Description of the method”. An ALWIP/MIP mode of a current block is determined from a candidate ALWIP/MIP mode list.),
Chiang further teaches the determining the MIP mode of the current block comprises: determining a size type of the current block (Chiang; Para. [0070]. An ALWIP/MIP mode is determined for a current block in accordance with the determining of a size type of a current block.);
constructing a candidate MIP mode list based on the size type (Chiang; Para. [0070]. A candidate ALWIP/MIP mode list is determined in accordance with a size type.); and 
determining the MIP mode of the current block from the candidate MIP mode list (Chiang; Para. [0070]. An ALWIP/MIP mode of a current block is determined from a candidate ALWIP/MIP mode list.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Pfaff to adapt aa different ALWIP/MIP matrix determination approach, by incorporating Chiang’s teaching wherein different sets of MIP matrices are determined using different size types of a block, for the motivation to perform video coding using ALWIP modes and secondary transforms (Chiang; Abstract.).

Regarding claim 6, modified Pfaff discloses the constructing the candidate MIP mode list based on the size type comprises: constructing the candidate MIP mode list according to 16 MIP modes when the size type of the current block is a first type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4. Chiang; Para. [0070]. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4.); 
constructing the candidate MIP mode list according to 8 MIP modes when the size type of the current block is a second type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070]. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4.); 
constructing the candidate MIP mode list according to 6 MIP modes when the size type of the current block is a third type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes. Chiang; Para. [0070]. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).

Regarding claim 7, modified Pfaff teaches the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4. Chiang; Para. [0070]. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8, or the width of the current block is equal to 8 and the height is equal to 4, or the width of the current block is equal to 4 and the height is equal to 8 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070]. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes. Chiang; Para. [0070]. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 8, modified Pfaff teaches the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4. Chiang; Para. [0070]. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8 or one of the width and the height of the current block is equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070]. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as a third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes. Chiang; Para. [0070]. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 9, Pfaff discloses a picture prediction method, applied to a decoder, the method comprising (Pfaff; Abstract, Heading “1 Test CE3-4.1”. A video coding system is used to perform ALWIP/MIP.): 
parsing a bitstream and determining a Matrix-based Intra Prediction (MIP) mode parameter of a current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode being used.); 
parsing the bitstream, determining a MIP mode of the current block and determining prediction values of a luma component and a chroma component corresponding to the current block according to the MIP mode if a value of the MIP mode parameter indicates that the MIP mode is used for the current block to determine an intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “Adapted MPM-list derivation for conventional luma and chroma intra-prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode being used for an ALWIP/MIP being for a current block to determine an intra prediction value. An ALWIP/MIP mode is determined for obtaining intra prediction values of a luma block and a chroma block corresponding to a current block in accordance with an ALWIP/MIP.),
wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).
Chiang further teaches wherein the MIP mode is determined based on a candidate MIP mode list constructed based on a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4, at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4, and at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Pfaff to adapt aa different ALWIP/MIP matrix determination approach, by incorporating Chiang’s teaching wherein different sets of MIP matrices are determined using different size types of a block, for the motivation to perform video coding using ALWIP modes and secondary transforms (Chiang; Abstract.).

Regarding claim 10, modified Pfaff teaches after parsing the bitstream and determining the MIP mode parameter of the current block, the method further comprises: determining that the MIP mode is not used for the current block if the value of the MIP mode parameter indicates that the MIP mode is not used for the current block to determine the intra prediction value of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A value of a flag is decoded/determined from a bitstream to indicate an ALWIP/MIP mode not being used for an ALWIP/MIP not being for a current block to determine an intra prediction value.).

Regarding claim 11, modified Pfaff teaches using one or more syntax units in the bitstream to indicate the MIP mode parameter (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. A syntax value of a flag is used and transmitted in a bitstream.).

Regarding claim 12, modified Pfaff teaches the syntax units are comprised in one or more data units of the following data units in a bitstream: a data unit comprising the current block, a slice header information data unit, a picture header information data unit, a Picture Parameter Set, a Sequence Parameter Set, and an Adaptive Parameter Set (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. Syntax elements are in at least one of the following data units in a bitstream: current block/PU, slice header, picture header, PPS, SPS, and APS.).
  
Regarding claim 13, while Pfaff discloses the parsing the bitstream and determining the MIP mode of the current block comprises: parsing the bitstream to obtain a MIP mode index number of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”. An ALWIP/MIP index is decoded/determined for a current block); 
determining a size type of the current block (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with a size type, wherein a size/size type of a current block is determined.); and 
determining a MIP mode indicated by the MIP mode index number from a candidate MIP mode list corresponding to the size type as the MIP mode of the current block (Pfaff; Heading “1.9 Signalization of the proposed intra prediction modes”, “1.1 Description of the method”. An ALWIP/MIP mode of a current block is determined by an ALWIP/MIP index from a candidate ALWIP/MIP mode list in accordance with a size/size type of a current block.),
Chiang further teaches the parsing the bitstream and determining the MIP mode of the current block comprises: parsing the bitstream to obtain a MIP mode index number of the current block (Chiang; Para. [0070, 79, 119]. An ALWIP/MIP flag/index is decoded/determined for a current block); 
determining a size type of the current block (Chiang; Para. [0070, 79, 119]. A candidate ALWIP/MIP mode list is determined in accordance with a size type, wherein a size/size type of a current block is determined.); and 
determining a MIP mode indicated by the MIP mode index number from a candidate MIP mode list corresponding to the size type as the MIP mode of the current block (Chiang; Para. [0070, 79, 119]. An ALWIP/MIP mode of a current block is determined by an ALWIP/MIP index from a candidate ALWIP/MIP mode list in accordance with a size/size type of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Pfaff to adapt aa different ALWIP/MIP matrix determination approach, by incorporating Chiang’s teaching wherein different sets of MIP matrices are determined using different size types of a block, for the motivation to perform video coding using ALWIP modes and secondary transforms (Chiang; Abstract.).

Regarding claim 14, modified Pfaff teaches constructing the candidate MIP mode list according to 16 MIP modes when the size type of the current block is a first type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4. Chiang; Para. [0070, 79, 119]. A candidate ALWIP/MIP mode list is determined in accordance with at least 16 MIP modes/matrices in a set of S0 for a size type of a current block being a first type of 4 x 4.); 
constructing the candidate MIP mode list according to 8 MIP modes when the size type of the current block is a second type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070, 79, 119]. A candidate ALWIP/MIP mode list is determined in accordance with at least 8 MIP modes/matrices in a set of S1 for a size type of a current block being a second type of 4 x 8 or 8 x 4.); 
constructing the candidate MIP mode list according to 6 MIP modes when the size type of the current block is a third type (Pfaff; “1.1 Description of the method”. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes. Chiang; Para. [0070, 79, 119]. A candidate ALWIP/MIP mode list is determined in accordance with at least 6 MIP modes/matrices in a set of S2 for a size type of a current block being a third type of other sizes.).

Regarding claim 15, modified Pfaff teaches the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a first type of 4 x 4.);  
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8, or the width of the current block is equal to 8 and the height is equal to 4, or the width of the current block is equal to 4 and the height is equal to 8 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a third type of other block sizes.).

Regarding claim 16, modified Pfaff teaches the determining the size type of the current block comprises: setting the size type of the current block as the first type when both a width and a height of the current block are equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a first type of 4 x 4. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a first type of 4 x 4.); 
setting the size type of the current block as the second type when both the width and the height of the current block are equal to 8 or one of the width and the height of the current block is equal to 4 (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a second type of 4 x 8 or 8 x 4. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a second type of 4 x 8 or 8 x 4.); 
setting the size type of the current block as the third type when the width and the height of the current block do not meet the aforementioned conditions (Pfaff; “1.1 Description of the method”. A size of a current block is determined as a third type of other block sizes. Chiang; Para. [0070, 79, 119]. A size of a current block is determined as a third type of other block sizes.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US Pub. 20200344468 A1) teaches a video coding system that performs matrix-based intra prediction in image and video.
Zhao (US Pub. 20200322620 A1) teaches a video coding system that simplifies signaling for affine linear weighted intra prediction mode.
Ramasubramonian (US Pub. 20200359037 A1) teaches a video coding system that performs upsampling in affine linear weighted intra prediction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485